Title: From Thomas Jefferson to James Brown, 23 May 1796
From: Jefferson, Thomas
To: Brown, James


                    
                        Dear Sir
                        Monticello May 23. 96.
                    
                    Mr. Randolph tells me that a hogshead of my P. Forest tobacco has been lately sold by the inspectors as having remained there too long, and that you are kind enough to search into it in order to save the proceeds. It must of course have been of the following crops. To wit. of the growth of 1789. sold to Mr. Donald
                    
                    
                        
                            of 1790.
                            }
                            shipped in 91. & 92. on my own acct. to Philadelphia by D. Hylton
                        
                        
                            of 1791
                        
                        
                            of 1792
                            
                            shipped to Mr. Brown on my acct.
                        
                        
                            of 1793
                            }
                            sold to Mr. Brown.
                        
                        
                            of 1794
                        
                    
                    If it proves to be of 89. 93. or 94. the proceeds will belong to you because I was paid by the list from the Lynchburg warehouse. If of 90. 91. 92. it will belong to me.
                    I received your favor of May 3. Margaret Watson has no child, and I believe it is more than probable she will decline coming. But if she comes, the letter you were kind enough to inclose for her, directed her particularly to take a steerage passage, which a gardener I have who is not long since from Scotland, says is but £6. I omitted to mention a steerage passage to you, because it had not been spoken of, but the husband has shewn me the copy he retained of his letter, wherein it is expressly enjoined. It might not be amiss for you to limit your order to a steerage passage that she may not take it in the cabbin. I presume the whole advance will not exceed 11. or 12 guineas; if the tobacco abovementioned proves to be mine it may lie in your hands to countervail the advance. If not, I will place that sum in your hands before your friend in Scotland shall have advanced it.—The high price of waggonage, occasions me to leave a pipe of wine still trespassing on you. I am with great esteem Dr. Sir Your friend & servt
                    
                        Th: Jefferson
                    
                